 WEATHERFORD/DMC, INCORPORATEDWeatherford/DMC, Incorporated and InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 23-CA-268November 17, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 27, 1977, Administrative Law Judge DavidS. Davidson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, except that theremedy is modified so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Weather-ford/DMC, Incorporated, Houston, Texas, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in this case was filed on October 26, 1976, by] Respondent's name appears as amended at the hearing.2 At the hearing, a tape recording of a conversation made by MichaelLewis was received in evidence subject to withdrawal for expert analysis andpreparation of a transcript. After the close of the hearing, the parties enteredinto a joint stipulation as to the findings of a technical expert and as to theaccuracy of a transcript prepared after the heanng. The joint stipulation andthe transcript are received as G.C. Exhs. 4A and 4B in place of G.C. Exh. 4which was rejected at the hearing.3 Voglino was terminated in May 1976 and was replaced by Mike233 NLRB No. 93International Association of Machinists and AerospaceWorkers, AFL-CIO, hereinafter referred to as the Union.The complaint issued on December 14, 1976, alleging thatRespondent,' during October 1976, unlawfully interrogat-ed an employee, threatened an employee with loss ofbenefits, and discriminatorily discharged two employees.In its answer Respondent denies the commission of anyunfair labor practices.A hearing was held before me on February 22 and 23,1977, at Houston, Texas. At the conclusion of the hearing,the parties waived oral argument. Briefs have been receivedfrom counsel for the General Counsel and Respondent.2Upon the entire record in this case, including myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is engaged at Houston, Texas, in themanufacture and sale of parts for oil field equipment.During a representative 12-month period, Respondent soldproducts valued in excess of $50,000 which were shippeddirectly to points outside the State of Texas. I find thatRespondent is an employer engaged in commerce withinthe meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.I1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofthe Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1. The employment of Mason and Lewisa. Mason's employment and work recordCharles Mason started to work at Respondent's plant onOctober 16, 1975, as a line inspector under the supervisionof Attillio Voglino.3Mason's starting wage rate was $5 anhour. After 3 months of employment, he received a meritincrease of 25 cents an hour, and on March 1, 1976,4Mason received another merit increase of 50 cents an hour,raising his hourly rate to $5.75. On April 12, Masontransferred to the first shift. In adjusting his wage rate toremove a 15-cent shift differential which he had alsoreceived, he was inadvertently reduced to $5.50 an hourwhich he was paid until August 1.5On August 2, Mason was moved from a line inspectionjob to a final inspection job, which had been filled byPastusek. Pastusek became quality control manager on August 1. and AllenPettigrew became quality control supervisor at that time, working underPastusek.4 All dates herein are in 1976 unless otherwise indicated.5 Respondent's personnel file for Mason indicates that after the April 12transfer he continued to receive $5.75 an hour. However, that figure waswritten over what appears to be $5.50. and Mason's check stubs show thathe was paid at the lesser rate from April 12 until August 2.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPettigrew until he was promoted to supervisor. At thattime, Mason's 25-cent-an-hour decrease was restored andhe was given an additional 10-cent increase to $5.85 anhour.6On September 20, Mason received a further meritincrease raising his hourly rate to $6.05 an hour, after hehad requested it, telling Pettigrew that he did not think theAugust increase was enough. At that time Pettigrew toldMason that he would seek an increase for him and that hefelt that Mason deserved it. Around October 10, Masonwas reassigned to line inspection. Pettigrew said nothing toMason about the quality of his work at that time, but toldhim that he wanted a recently transferred inspector to workin final inspection for a while.In April, Mason was evaluated by former supervisorVoglino as to 10 factors 7using a three-step grading systemunder which an employee was rated as "An excellentemployee, clearly superior to competent employees andcapable of advancement," "A competent employee, whoperforms satisfactorily the duties assigned to him," or "Anemployee who has weakness in ability, efficiency, and orattitude." Voglino rated Mason on the highest step withrespect to conduct, adaptability, attendance, safety, anddependability. Voglino placed him in the middle step withrespect to the remaining factors, which gave Mason acomposite numerical rating between the highest andmiddle steps. As Mason's strongest qualification, Voglinowrote on the form "Dependability -Desire to Obtainmore Knowledge" and under "Remarks" he wrote"Charles is very reliable and a very conscientious employ-ee."On July 23, Mason's then supervisor, Pastusek, againevaluated Mason. He placed Mason in the highest stepwith respect to conduct, attendance, safety, and depend-ability, and placed him in the middle step with respect toremaining qualities. Pastusek entered no written commentson the form. Mason's composite numerical average wasagain between the highest and middle steps.In early or mid-September, Respondent discovered thatit had shipped a large quantity of parts known as chargecases to a customer that had been improperly plated, andRespondent recalled the parts. The parts had beenfabricated by Respondent and sent to an outside vendorfor plating. It was the duty of the final inspector to checkthe parts after they came back from the outside vendor tomake certain that they were properly plated before theywere shipped to Respondent's customer. The misplatedparts had been shipped to the customer from time to timeover a period of 2 or 3 months. During that period, others,including possibly Pettigrew, as well as Mason, had finallyinspected the parts before they were shipped. Pettigrewtold Mason about the recall at the time it happened.At or around the same time, some screw parts wereshipped with Mason's approval as final inspector whichhad the wrong part number on the paper work. Respon-6 At the time of the August increase, Mason's supervisors were under theimpression that he was being paid $5.75 an hour and told him orally that hewould receive a 10-cent-an-hour increase.7 Respondent periodically evaluates its employees' performance duringand after completion of their probationary periods.R In November, after Lewis' discharge, Reeves placed a memo in Lewis'file describing their May conversation. There is no evidence, however, thatany disciplinary action was taken against Lewis based on this incident.dent later discovered that it had shipped the wrong sizepart to the customer.b. Lewis' employment and recordMichael Lewis started to work for Respondent inSeptember 1974 as a machinist at the rate of $4.75 an hour.He stayed in that classification until March 30 and duringthat period received seven merit increases raising his rate to$6.15 an hour. On March 30, he transferred to a lineinspector's job at the same rate of pay. He received nofurther increases during his employment.Lewis was evaluated twice as an inspector. On July 23 histhen supervisor Pastusek rated him in the lowest step(having weakness in ability, efficiency, or attitude) withrespect to adaptability, initiative, and job knowledge.Pastusek rated him on the middle step with respect to theother evaluated factors, giving Lewis a composite numeri-cal rating of 1.7 on a scale of from I to 3. Pastusek wroteunder "Remarks" that Lewis seemed to feel he was toogood for the job. On September 27 Pettigrew againevaluated Lewis using a revised 5-step form on which thesteps were outstanding, definitely above average, doing anaverage job, substandard but making progress, anddefinitely unsatisfactory. Pettigrew did not rate Lewis ineither extreme with respect to any factor. He rated him asdefinitely above average in attendance and substandardbut making progress with respect to quality of work,dependability, and job knowledge. Pettigrew rated him asdoing an average job with respect to other listed factors.Lewis' composite numerical average was 2.8 on a scalefrom I to 5. Pettigrew noted as Lewis' strongest qualifica-tion that he had the desire to learn the job and made nofurther descriptive comment.On one occasion in May, Lewis had some alcoholicdrinks at lunch before reporting for work. When he arrivedat work, he spoke to the chief inspector and left for the day.The next day, Lewis spoke to his former machine shopsupervisor, Reeves, and apologized for coming to workdrunk the previous day, explaining that as a result of arecent shift change he had been spending a lot of time inlounges for lack of a better place to spend his time. Reevestold Lewis that he would have terminated Lewis if he wasworking for Reeves at the time.8On September 2, Pastusek and Pettigrew gave Lewis a 1-day suspension for approving a setup using a gauge whichhe did not check for accuracy which resulted in running anumber of parts out of tolerance. They told Lewis that theyheld him entirely responsible for the error and that it wasinexcusable.9At the time of the suspension, Lewis asked what it woulddo to his work record, and he was told that it would not9 An exhibit was offered purporting to show that Chief Inspector Barrhad also checked the parts while the job was running without noticing theerror. Respondent disputes the authenticity of the exhibit. Although I aminclined to believe that the document is authentic, as Barr acknowledgedthat his handwriting appeared on it, I find it immaterial, as there is nocontention that the suspension was discriminatory, and Lewis conceded thathe had failed to check a dimension on the setup.594 WEATHERFORD/DMC, INCORPORATEDamount to anything on his record if he went for a fairlyextended period of time without other mistakes.'02. Union activity at the plantUnion activity among the employees at Respondent'splant started sometime in early September when Lewis,who was on the second shift, started to talk to peoplewhom he knew and trusted throughout the shop about theirfeelings about a union. Lewis enlisted the aid of Mason onthe day shift who talked to at least a dozen others in hisimmediate work area and to others in the lunchroom atbreak and lunchtimes on his shift.On September 22, Lewis contacted Union Representa-tive Vernon McKimmey, and arranged to meet with himon September 26 to learn from him the procedure to followin organizing a union. At this meeting, McKimmeysuggested that Lewis contact three or four people on eachshift who were willing to take an active role to act as acommittee, and McKimmey gave Lewis an authorizationcard for him to show others so that they could see whatthey would be asked to sign. Thereafter, Lewis, whoseduties took him throughout the shop in the course of hisrounds, continued to canvass other employees as to theirinterest in having a union.In early October, Respondent's President W. E. Bookervisited employee Collis Wade while Wade was working andasked him if it was true that he had worked in a lot ofshops. Wade replied that was not really the case and thathe worked at his previous job for almost 13 years. Bookerthen asked him why he left it, and Wade replied that hewas fired for strike activities. Booker asked him how theyhad fired him for that, and Wade replied that he wasblamed for something that happened because he was anofficer of the union in that shop and he was fired for it."Booker asked him what part he had played with the union,and Wade told him that he had been a grievancecommitteeman and a member of the contract negotiatingcommittee. Booker asked if there were a lot of grievances athis former plant, and Wade said there were quite a few.Booker asked if the grievances were legitimate, and Wadereplied that about half of them were. Booker then said thathe had heard something about complaints in Respondent'sshop, and asked Wade if he knew anything about them.Wade replied that he had not heard of any complaints backthere but that he did not know everybody in the shop.Booker said he had heard that there were a lot ofcomplaints in the shop and asked Wade what Respondentcould do to make things better. Wade said that he did notknow and commented that he knew that some companiespaid their employees' insurance and retirement benefits butthat it had cost them at least a dollar an hour more perman. Booker indicated agreement, and then said that hethought Respondent's wages were the highest in the area.Wade said that he suspected that they probably were andthat he suspected some of the employees were making $6 or$7 an hour. Booker had never spoken to Wade in thisfashion before.'210 Lewis so testified without contradiction.11 Wade had stated on his employment application that he had beenfired from his previous job for strike activities.12 Wade's testimony as to this conversation was uncontradicted.In October, Lewis and Mason decided that there shouldbe a meeting attended by union representatives andemployees, and Lewis arranged with McKimmey for sucha meeting on Sunday, October 17, at Denny's Coffee Shopnear the plant. Lewis notified most of the employees on hisshift about the scheduled meeting and urged them toattend. On the day of the meeting, Lewis was asked to workovertime on the day shift and reported for work thatmorning. While there, he tried to persuade others at workto take time off to go to the meeting. During the morning,George Lee, a friend who was not scheduled to work, cameby the plant, spoke to Lewis, and asked him if he plannedto attend the meeting. Lee left shortly before 11 a.m.At II a.m., Lewis punched out for lunch and went to theDenny's restaurant which was across a freeway from theplant but not directly opposite it.'3McKimmey and six or seven of Respondent's employees,not including Mason, were there. McKimmey discussedwith them what was required to organize the shop andasked those present to try to obtain employee signatures onauthorization cards as quickly as possible and with as littlepublicity as possible so that the Company would not findout about it too soon. McKimmey distributed approxi-mately 100 blank authorization cards to those present,giving approximately 25 to Lewis. The meeting ended afterabout 20 or 25 minutes, and Lewis returned to the plant.During Lewis' absence from the plant, Wayne Reeves,the only supervisor at the plant that day, paged Lewis overthe plant intercom system once or twice. Shortly after hereturned to the plant, Reeves asked Lewis what George Leehad been doing there. Lewis answered that they had beendiscussing things of interest. Reeves then asked Lewis if hehad left the premises, and Lewis replied that he had left toget something to eat.Later that day while at work, Lewis started to hand anemployee an authorization card. Another employee whowas standing nearby told him that Dick Garrett, a vicepresident of Respondent, was approaching, and Lewis putthe card back in his shirt pocket. At the time Lewis had sixor seven authorization cards in his pocket. From half tothree-quarters of an inch of the end of a card was visible atthe top of the pocket.After work that day, Lewis went to a convenience store amile or so from the plant across the freeway where severalemployees had stopped for a drink. There Lewis handedabout six authorization cards to them telling them theycould return them later.On Monday, October 18, Mason was scheduled to startwork at 6 a.m. and arrived at the plant at or about 5:30.Shortly thereafter, a fellow employee gave him a number ofauthorization cards which he had brought from the Sundaymeeting for Mason. Before work Mason passed out threecards in the lunchroom and signed his own card. Oneemployee returned a signed card to him and the other twosaid they would sign and return them later. After Masonstarted work at 6, he did not hand out any more cards buthe spoke to approximately 10 employees as he visited their13 According to Lewis, it is about 60 yards to one side of the plant acrossthe freeway. There is no contention that Respondent engaged in surveillanceof Lewis or other employees at the meeting.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachines to check their work and told them that he hadauthorization cards which he would give them later.At the time of these events, the total employment at theplant was approximately 200, of whom 20 to 30 weresupervisors and approximately 150 were hourly paidproduction and maintenance employees.'43. The termination of MasonOn Friday afternoon, October 15, Respondent's Presi-dent Booker informed Quality Control Manager MikePastusek that he was going to replace the manufacturingmanager with Pastusek who was to take over the followingMonday morning. Booker told Pastusek that then ShopSuperintendent Crabb would replace Pastusek as qualitycontrol manager.On Monday, October 18, between 9:30 and 10 a.m.,Mason's immediate supervisor, Allen Pettigrew, toldMason that Pastusek wanted to talk to him and they joinedPastusek in the conference room. Pastusek told Mason thathe was performing his last official act as manager of qualitycontrol, that he felt that Mason's work was deteriorating,and that he was going to let him go. Mason asked why, andPastusek replied that two jobs had been sent back fromDresser Industries and mentioned the misplated chargecases and the wrong size screw ports of which Mason waspreviously aware. Mason sought to explain that hefollowed the directions of Pettigrew in checking the jobs.Pastusek became angry and told Mason that no one hadtold Mason to falsify any records and asserted that thatwas what Mason had done. Mason said, "Okay," 15 and themeeting ended.t6After Mason's termination a personnelform was put in his file stating that he was discharged "forcontinuous unsatisfactory performance."4. The conversation between Pastusek and NealOn the same day, between the end of the morning breakat 10 a.m. and lunchtime, Pastusek approached Joyce Nealat her work station and spoke with her. Neal had attendedthe meeting at Denny's Coffee Shop with Union Represen-tative McKimmey on the previous day. Neal had alsopreviously expressed dissatisfaction to her immediatesupervisor with her working conditions. Pastusek asked herif she knew anything about the Union. Following theadvice McKimmey had given, she replied that she did not,and she asked Pastusek if he knew anything about it.Pastusek said that he did. The conversation then turned toproblems at the shop, and Pastusek told Neal that if aunion came in, his hands would be tied and he would notbe able to give raises or other added benefits and would beunable to do anything for the people. Pastusek told her thathe did not think a union would do the employees any good14 Homer Smith so testified. Lewis testified that he estimated that therewere 50 to 60 employees on the night shift and 70 on the day shift at thistime.is According to Mason, he made no further response because he saw noreason to argue after Pastusek had raised his voice and had already firedhim.'6 These findings are based on uncontradicted testimony.17 These findings are based on the testimony of Neal. Pastusek testifiedthat he had a conversation with Neal on that day around lunchtime butdenied that it concerned the Union. According to him, he only questionedand that he thought he could help them more without aunion. Pastusek told Neal that if she would give him 2months, she would see an improvement and that he couldmake things better.'75. The termination of LewisOn October 18, Lewis was scheduled to start work at3:30 p.m. At noontime, an employee called him to tell himthat Mason had been terminated that morning, and whenLewis reported for work that afternoon, he had concealedon his person a miniature tape recorder which he had justpurchased. Immediately after Lewis clocked in, Pettigrewapproached him and told him that Pastusek wanted to talkto him. They went to Pastusek's office where they waitedfor approximately 30 minutes. Pettigrew then told Lewisthat Pastusek was in a meeting and that they would go tothe personnel office to wait. After an additional short waitthere, Employee Relations Manager Homer Smith calledthem into his office. Initially, Lewis started to discuss thetheft of his wallet the previous week and what responsibili-ty the Company might have for it. Smith told him that theywere not there for that reason, and Pettigrew said that apersistent thing had built up and that it had come to thepoint that they had decided rather than continue furtherwith it, they were going to let him go. Pettigrew said that itstemmed from various things in the performance of Lewis'duties, that he knew that Lewis would ask what it was, andthat he had part of it there. Pettigrew then showed Lewisseveral line reports which had accumulated in one of thedepartments signed by Lewis. Pettigrew pointed out thatafter jobs were finished, he had left paperwork at themachines instead of returning it to the office. Lewis soughtto justify his failure to return the paperwork to the office,and although Pettigrew conceded that there were occasionswhen jobs were interrupted before completion, he said itdid not mean that the paperwork was to be left lying at amachine for extended periods of time.Lewis then said that on the previous Saturday, he hadasked Pettigrew if he was doing his job and that Pettigrewsaid that he was. Lewis asked if that was right, andPettigrew said that they had been discussing a setup on adrill press. Lewis interrupted him, and said "but I askedyou if, do I do my job?" Pettigrew did not answer directlyand said that it got down to a lot of little things and gave asan example that a number of times he had seen Lewiswandering about where he did not belong and that it tookLewis 2 hours to get anything done in the automatic shopbefore he even got going in the afternoon. Pettigrew thensaid "It's a conglomeration of things, that it's hard to sitdown and say yes, you are doing your job, or no, you arenot doing your job." Lewis again questioned Pettigrew asto whether he told him on Saturday that he was doing hisNeal on that occasion about problems in the shop and made no mention ofthe Union to her until a second conversation later that week. I have creditedNeal rather than Pastusek as she was employed by Respondent at the timeof the heanng and as her manner in testifying impressed me as sincere.Pastusek's testimony as to his alleged second conversation with Neal wasvague both as to its content and timing and did not impress me as havingthe force of conviction behind it. As set forth below. I am persuaded thatPastusek's testimony in other respects is also not credible, and I haveconcluded that he lacked candor in his testimony as a whole.596 WEATHERFORD/DMC, INCORPORATEDjob and Pettigrew replied, "Now, no, I can't say that I saidyou were doing your job totally," and that they weretalking about the drilling of these holes on a particular joband that he learned later that Lewis had failed to notevariations because of the fixturing on that job. Pettigrewthen said "So we've just -we have made the decision, andI think that we are right in what we are doing. I don't thinkthat you would make us a good inspector, in the long run.We have just run across too many problems. Some of themare little, some of them are big." Lewis again interrupted toask Pettigrew what some of the big problems were, addingthat there had to be a reason for him to be let go. Pettigrewreplied, "That's it, just not performing your job the way wewould like to have it done." Lewis argued that he had donethe job the way he had been told, and Pettigrew said notentirely. Lewis then asked if he had not told Pettigrew thathe wanted Pettigrew to tell him anytime he was not doinghis job. Pettigrew said that Lewis had, and Lewis thenasked had Pettigrew ever told him that he was not doing hisjob. Pettigrew answered, "I don't believe so. I haven't hadthe occasion to this point, up and until now. But I haveconstantly had reminders that Mr. Lewis is not doing thisor this, and I believe that we have talked about things thatneeded to be checked or haven't been checked also, thathas been missed, that you have missed." Lewis said hecould not recall anything, and Pettigrew said, "That's thesituation." After brief conversation about Lewis' wallet,Lewis again asked Pettigrew what some of the big thingswere which he had done for which he was to be dismissed.Pettigrew replied "I would have to go back to the exacttimes and specifics. I don't have that right now," but thathe knew one was that a number of screw ports had beenrun with an undersized drill. When Lewis replied that hehad noted that fact on the report, Pettigrew said that he didnot think so but that if it was noted, it should have beenbrought to someone's attention. Lewis then said he hadnoted it and had mentioned it to the line inspector and theoperator. Lewis asserted that supervision had told theinspectors in meetings that what the operators ran was notup to the inspectors but that it was just their job to tell theoperators if it were right or wrong. Pettigrew said thatLewis was supposed to take the matter beyond theoperators, and Lewis said that they told the leadmen.Pettigrew said that if that does not accomplish anything, heshould at least tell Pettigrew or the chief inspector about it.Lewis said that he had gone as far as telling the operatorand the leadman, that they said it was all right, and thatbecause of what supervision had told him, that was what hedid. Pettigrew said that if it continued to run, he had to tellsomeone else. Lewis then asked if he was the only inspectorwho had checked the screw ports. Pettigrew replied that hewas not as far as he knew, but that he would have to goback and check the line reports to see what was involved.Lewis then charged that they were firing him because ofsomething that he might have done without knowing18 These findings are based on the transcript of the recording of theinterview and the stipulation of the parties with respect thereto. Pettigrewand Lewis also testified as to the substance of this interview. As might beexpected, Lewis, who possessed the tape, more closely paraphrased whatwas on the tape than did Pettigrew. Pettigrew's testimony in several respectsconflicts with that of Lewis and is not supported by the tapes. In particular,I do not credit him that he told Lewis that he had made incorrect entries andwhether or not he did it. Pettigrew said that was not true,that Lewis was involved in it. Lewis agreed that he wasinvolved but that he noted it, and Pettigrew again said thatwhen it continued to run, Lewis should have told someonein inspection.During the interview, no mention was made of any priordisciplinary action against Lewis and there was no furtherdiscussion of the reasons for Lewis' termination.8s UponLewis' discharge, a form was placed in his file stating thathe was discharged "for continuous unsatisfactory jobperformance."6. The interrogation of HuntAfter Mason and Lewis were discharged, the Uniondistributed leaflets at the plant gate and scheduled asecond meeting for employees on October 23. On that day,employee Ethan Hunt and his supervisor, Ken Harris, werein the cafeteria drinking coffee when Harris asked if Huntplanned to attend the union meeting that afternoon. Hunttold Harris that he had not planned on it, and Harriscommented that he "was kind of hoping I could find outwhat was going on" or "I kind of wanted to know what wasgoing on." They then talked about other things and did notdiscuss the meeting further.7. Respondent's explanation for the dischargesAccording to Pastusek and Pettigrew, on several occa-sions during August and September they discussed the jobperformance of Mason and Lewis and concluded in mid-September that both should be terminated as soon asadequate replacements for them were available. Accordingto Pastusek and Pettigrew, after they decided that Lewisand Mason should be terminated, they advertised foradditional inspectors. Three additional inspectors werehired on September 20, 27, and 29.Pettigrew testified that his reasons for considering Lewis'termination were that Lewis did not stay in his proper workarea and on occasions had not done his paperwork right ordid his work incorrectly. Pettigrew testified that hisdiscussions with Pastusek resulted from indications andreports from others that the performances of Mason andLewis were not up to standard and were causing problems.According to Pastusek, he decided to discharge Masonand Lewis on October 18 because he was taking over a newposition that day, the man who was replacing him had notbeen with Respondent long, and he felt it was better to takecare of problem areas he had had before turning the jobover to his replacement. He testified that he was alsoinstructed by Company President Booker on Fridayafternoon, October 15, to clean up whatever needed to becleaned up before taking over the new position. He testifiedthat he told Pettigrew of his intentions first on the morningof October 18. 19 Pastusek also testified that he reviewed thethat he showed Lewis some inspection reports containing such entries as thetape supports Lewis' testimony that the reports he showed and discussedwith Lewis related only to his claim that Lewis had left papers at machineswhich should have been returned to the office.i9 Pettigrew testified that Pastusek called him on Friday afternoon andtold him they would clean up the two problems they had been talking about.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiles of Mason and Lewis on the previous Friday afternoon,having been aware that they were problem areas.According to Pastusek, he had supervised Mason beforePettigrew became a supervisor, and he had had severalcomplaints about Mason not getting around to check workadequately from leadmen and supervisors. According toPastusek, Mason's transfer from line inspection to finalinspection was not a promotion but was occasioned by thecomplaints they had about him not getting to the jobs inline inspection and was designed to make it easier to isolateand check his work. According to Pastusek, Mason wastransferred back to line inspection from final inspectionbecause there were too many returns from customers andthey were on the verge of losing a couple of accounts.Pastusek testified that Monty Tyson was terminated onthe same day as Mason and Lewis for substantially thesame reason. Tyson was a leadman on the second shift whowas still on probation, and Pastusek had knowledge ofproblems on the second shift in that area. Pastusek testifiedthat the October 18 date was picked for Tyson because hisprobationary period was ending, there was a change inmanagement, and because he was directed to clean housein the quality control department and felt it would be goodto clean up what areas could be cleaned up in manufactur-ing as well. Pastusek testified that he also reviewed Tyson'sfile on the previous Friday afternoon.B. Concluding Findings1. The alleged violations of Section 8(a)(1)I have found above that on the morning after the unionmeeting at Denny's, Pastusek asked Neal whether she knewanything about the Union and then continued to talk withher about problems in the shop, threatening that he wouldbe unable to make improvements if the Union came in andstating that if she would give him 2 months she would seeimprovements. I cannot dismiss Pastusek's questioning ofNeal as idle inquiry given the fact that Neal had attendedthe meeting at Denny's, that Pastusek had just becomemanufacturing manager, and that the questioning wasfollowed by a discussion in which Pastusek threatened towithhold improvements if the Union came in. I find thatthe interrogation and the threat violated Section 8(a)(1) ofthe Act.The questioning of Hunt by Supervisor Harris was moreabbreviated and was unaccompanied by any threat orpromise. Despite its brevity, however, it conveyed clearlyRespondent's interest in knowing not only Hunt's possibleunion activities but those of any employees who attendedthe meeting. I find that this interrogation also violatedSection 8(a)(1) of the Act.2. The discharges of Mason and LewisThe General Counsel contends that the reasons ad-vanced for the discharge of Mason and Lewis were pretextsand that the true reason for their discharges was theirunion activity. Respondent contends that there is noevidence to show that it had any knowledge of their unionactivity before they were discharged and that they weredischarged for cause.There is no direct evidence of Respondent's knowledgeof the union activity of Mason and Lewis, but there issufficient evidence to warrant the inference that by the dayof their discharge Respondent became aware of it. TheGeneral Counsel contends among other things thatRespondent's knowledge can be inferred from the size ofthe plant, the activity within the plant over an extendedperiod of time, the questioning of Wade by Booker in earlyOctober, the questioning of Lewis by Reeves about hisabsence from the plant on October 17, the location of theOctober 17 union meeting in relation to the plant, and theevidence as to the visibility of union authorization cards inLewis' pocket where they could have been observed bysupervisors or management officials. Whether or not thesefactors by themselves would warrant an inference ofRespondent's knowledge, I find the inference warranted inthe light of the additional factor of the interrogation ofNeal on the morning of October 18 between the twodischarges. That interrogation and the accompanyingconversation clearly warrant the inference that Pastusekknew generally of union activity at the plant. The selectionof Neal to be questioned indicates that Pastusek knewmore and went to her as one of the small number who hadattended the Denny's meeting. Although Pastusek, Petti-grew, and Reeves all testified for Respondent, they werenot asked about their knowledge of the union activities ofMason and Lewis, and the inference of knowledge standsunrebutted. I find in these circumstances that Respondentknew of the union activities of Mason and Lewis at thetime they were discharged.The evidence as to Pastusek's conversation with Nealalso establishes that Respondent entertained animustoward the organization of its employees by the Union.The question remains whether the evidence establishes thatthe reasons given for the discharges were pretexts.The strongest factors militating against a finding ofpretext are that three additional inspectors were hiredbetween September 20 and September 29, and that noexplanation for their employment has been advanced otherthan the testimony of Pastusek and Pettigrew that theywere hired to replace Mason and Lewis. In addition a thirdemployee was discharged on October 18 for the samestated reason as Mason and Lewis, and no contention ismade that his discharge was discriminatory, albeit theevidence shows that unlike Mason and Lewis, he had notyet completed a probationary period with Respondent.However, when one turns to analyze the explanationgiven by Pastusek and Pettigrew for the discharges,substantial reason appears to reject it. The explanationgiven by them places the decision to terminate themsubject to obtaining adequate replacements at sometimebefore September 20, as the first of the alleged replace-ments for them was hired on that date. Yet the recordshows action by Pettigrew with respect to Mason andLewis after September 20 inconsistent with the claim thatthe decision to terminate them had been made except as toeffective date.In the case of Mason, on September 20, the very date thefirst of the alleged replacements was hired, Mason wasgiven a merit increase after he had requested it of Pettigrewand Pettigrew sought it for him, telling him he thought he598 WEATHERFORD/DMC, INCORPORATEDdeserved more. Pettigrew's testimony does not evenpurport to explain how he could have considered Mason'sjob performance at one and the same time as sosubstandard as to warrant discharge and yet so good as tomerit a 20-cent hourly raise.In the case of Lewis, inconsistency is less glaring but noless telling. On September 27, the day the second allegedreplacement was hired, Pettigrew filled out an evaluationform for Lewis. Despite the fact that he had allegedlyalready reached a conclusion with Pastusek that Lewisshould be discharged, there was no factor as to which herated Lewis as definitely unsatisfactory, and the lowestrating Pettigrew gave Lewis was substandard but makingprogress which he applied to three factors. In six others, herated Lewis as average, and in one definitely aboveaverage. His only descriptive comment was affirmative,that Lewis had the desire to learn the job. Despite the factthat this form was for Lewis' file, Pettigrew wrote nothingon it to indicate that Lewis was virtually out the door.There are other factors as well that persuade me that theexplanations for the termination of Mason and Lewis werefabricated. In the case of Mason, Pastusek and Pettigrewtestified that Mason's deficiencies extended back into hisemployment through the times when Voglino and Pastuseksupervised him and that there had been complaints andreports about his deficiencies at those times. Pastusekcharacterized Mason's transfer to final inspection not as anupgrading of his responsibilities, but as an effort to put himmore in the spotlight to isolate his performance because ofthose complaints. To bolster these contentions, Respon-dent introduced testimony through Pettigrew about rejecttags and line inspection reports purportedly showing thatMason had missed defects later picked up by otherinspectors which Mason should have caught. The periodcovered by these reports was from January through earlyJune 1976. Not only did Pettigrew, who had little directknowledge of them, extract these documents from the filesand correlate them after Mason's discharge, but during thevery period which they covered and which according toPastusek and Pettigrew brought reports and complaintswhich caused them to isolate Mason at work, Voglino andPastusek each evaluated Mason as an above averageemployee. On July 23, a week before Mason was trans-ferred to final inspection, Pastusek rated Mason asexcellent in conduct, attendance, safety, and dependabilityand competent in all other respects. It is impossible toreconcile Pastusek's evaluation that Mason was excellent independability with his testimony that he transferred Masona week later because of complaints that Mason was notgetting to the jobs. Indeed it is impossible to reconcilePastusek's entire evaluation of Mason and the grant of amerit increase to him at the time of his transfer withPastusek's testimony. Voglino's earlier April evaluation inwhich he singled out dependability as Mason's strongestqualification and remarked that Mason was very reliableand very conscientious is confirmatory of the conclusionthat Pastusek's testimony as to Mason's past record is notcredible.Apart from Mason's past record, at this terminationinterview, Pastusek relied on errors he attributed to Masonwith respect to the misplated charge cases and the wronglyidentified screw ports and charged Mason with falsifyingcompany documents. As for the latter, the only indicationof support is the claim that the mistakes Mason made withrespect to the shipment of charge cases and screw portsamounted to falsification of company documents, thusmaking two offenses out of one. With respect to the screwports, the only evidence presented was Mason's testimonyin which he conceded that an error was made and did notdisclaim responsibility for it, but there is nothing toindicate the seriousness of the error beyond Pastusek's baretestimony as to its impact on the customer. Moreover, thiserror like that involving the charge cases was known andcalled to Mason's attention before Pettigrew helped himobtain his last merit increase. With respect to the chargecases, Pettigrew's testimony as well as that of Mason'sindicates that Mason was not the only final inspector whoapproved their shipment and that the mistake was madeover a period of 2 or 3 months, during only I month ofwhich Mason was final inspector and during the remainderof which Pettigrew was final inspector. It is impossible toescape the conclusion that the importance of Mason's rolein these shipments became greatly magnified on themorning of his discharge.The conclusion that Pastusek and Pettigrew were notcredible in their testimony as to when and why theyconsidered Mason's discharge is warranted here not simplybecause the contradictory testimony of an interestedparticipant is deemed more credible but because thetestimony of Pastusek and Pettigrew conflicts with undis-puted facts. Indeed, the evidence that the reasons given bythem for Mason's termination were pretextual is sufficient-ly strong enough that it adds further support to theinference of Respondent's knowledge of Mason's unionactivities, as it is clear that the true reason for his dischargewas one which Respondent sought to conceal.In the case of Lewis, the evidence is less strong but alsopersuasive. Lewis' evaluations by Pastusek and Pettigrewplaced him somewhat below average and below otherinspectors in the department. There is little dispute that hewas responsible for the error which led to his Septembersuspension and that whether or not suspension wasjustified, no improper motive entered into the decision tosuspend him. Lewis, unlike Mason, received no meritincreases during the entire period he served as an inspector,although pay records show that when he transferred toinspection his pay rate was higher than that received bymost other inspectors and considerably higher than the payrate of newly hired inspectors.Nonetheless, despite Lewis' less impressive record, asalready noted above, the alleged decision to terminateLewis before the additional inspectors were hired isinconsistent with the evaluation given Lewis on September27. Lewis was concededly never warned that he faceddischarge if his work did not improve. The record ofalleged errors attributable to him developed at the hearing,and, as in the case of Mason, was developed after hisdischarge to bolster the decision and pertained mostly tothe first half of the year. Moreover, the evidence as to thetermination interview between Pettigrew and Lewis bearsout the contention of the General Counsel that Pettigrewwas evasive and vague in responding to Lewis' questions as599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the reasons for Lewis' discharge and Pettigrew's paststatements to Lewis that Lewis was doing the job right andthat he would tell Lewis if anything was wrong. Finally, thetestimony of Pastusek and Pettigrew was that the decisionto discharge both men was made at the same time for thesame reasons. I cannot conclude that their testimony as toLewis was true while also concluding that their testimonyas to the concurrent disposition of Mason was sothoroughly discredited, particularly in the light of theindependent considerations as to Lewis set forth above.In these circumstances I reject the testimony of Pastusekand Pettigrew that they had determined to dischargeMason and Lewis several weeks before October 18 and thatPastusek made the decision to effectuate the discharges onOctober 15 for the reasons he and Pettigrew advanced. Ifind that the reasons advanced for both discharges werenot the true reasons and that these discharges whichoccurred on the day that distribution of authorizationcards began at the plant were caused by the union activitiesof Mason and Lewis and violated Section 8(a)(3) and (1) ofthe Act.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent unlawfully dischargedCharles Mason and Michael Lewis, I shall recommend thatRespondent be ordered to offer them immediate and fullreinstatement to their former jobs, without prejudice totheir seniority or other rights and privileges. I shall furtherrecommend that Respondent be ordered to make themwhole for any loss of earnings they may have suffered as aresult of the discrimination against them by payment tothem of the amounts they normally would have earnedfrom the dates of their discharges until the dates ofRespondent's offer of reinstatement, less net earnings towhich shall be added interest at the rate of 6 percent perannum in accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAWI. Weatherford/DMC, Incorporated, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. International Association of Machinists and Aero-space Workers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By questioning employees about their union activi-ties and by threatening to withhold improvements inbenefits and working conditions if they chose to be20 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.represented by a union, Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act.4. By discharging Charles Mason and Michael Lewisbecause of their union activities, Respondent has engagedin unfair labor practices affecting commerce within themeaning of Sections 8(a)(3) and (1) and 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER20The Respondent, Weatherford/DMC, Incorporated,Houston, Texas, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interrogating employees about their union activities.(b) Threatening to withhold improvements in benefitsand working conditions if employees choose to berepresented by a union.(c) Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment orany term or condition of employment because they becomemembers of or engage in activities on behalf of Internation-al Association of Machinists and Aerospace Workers,AFL-CIO, or any other labor organization.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to engagein or refrain from engaging in any or all of the activitiesspecified in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Charles Mason and Michael Lewis immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights orprivileges, and make them whole for any loss of earningsthey may have suffered as a result of discrimination againstthem in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrelevant and necessary to a determination of compliancewith paragraph (a) above.(c) Post at its Houston, Texas, place of business copies ofthe attached notice marked "Appendix."21 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.21 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."600 WEATHERFORD/DMC, INCORPORATEDReasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order whatsteps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question our employees about theirunion activities or those of other employees.WE WILL NOT threaten to withhold improvements inbenefits and working conditions if our employeeschoose to be represented by a union.WE WILL NOT discharge or otherwise discriminateagainst our employees in regard to their hire, tenure, orany term or condition of employment because theybecome members of or engage in activities on behalf ofInternational Association of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to engage in or to refrain from engaging in any orall of the activities specified in Section 7 of the Act.These activities include the right to self-organization, tobargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection.WE WILL offer Charles Mason and Michael Lewisimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority orother rights and privileges, and WE WILL make themwhole for any loss of earnings they may have lost as aresult of the discrimination against them.WEATHERFORD/DMC,INCORPORATED601